 



Exhibit 10.2
REVOLVING NOTE

      $20,000,000   Denver, Colorado
April 29, 2008

For value received, each of the undersigned, GLOBAL EMPLOYMENT SOLUTIONS, INC.,
a Colorado corporation (“Global”), EXCELL PERSONNEL SERVICES CORPORATION, an
Illinois corporation (“Excell”), FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC., a
New York corporation (“Friendly”), TEMPORARY PLACEMENT SERVICE, INC., f/k/a
Michaels & Associates, Inc. and successor by merger to Temporary Placement
Service, Inc., a Georgia corporation (“TPS”), SOUTHEASTERN STAFFING, INC., a
Florida corporation (“Southeastern”), SOUTHEASTERN PERSONNEL MANAGEMENT, INC., a
Florida corporation (“SPM”), MAIN LINE PERSONNEL SERVICES, INC., a Pennsylvania
corporation (“Main Line”), BAY HR, INC., a Florida corporation (“BHR”),
SOUTHEASTERN GEORGIA HR, INC., a Georgia corporation (“SGHR”), SOUTHEASTERN
STAFFING II, INC., a Florida corporation (“SEII”), SOUTHEASTERN STAFFING III,
INC., a Florida corporation (“SEIII”), SOUTHEASTERN STAFFING IV, INC., a Florida
corporation (“SEIV”), SOUTHEASTERN STAFFING V, INC., a Florida corporation
(“SEV”), SOUTHEASTERN STAFFING VI, INC., a Florida corporation (“SEVI”),
Keystone Alliance, Inc., a Florida corporation (“Keystone”) (Global, Excell,
Friendly, TPS, Southeastern, SPM, Main Line, BHR, SGHR, SEII, SEIII, SEIV, SEV,
SEVI, and Keystone, each a “Borrower” and collectively, the “Borrowers”), hereby
jointly and severally promise to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), acting through its Wells Fargo Business Credit
operating division, on the Termination Date referenced in the Credit and
Security Agreement dated the same date as this Revolving Note that was entered
into by the Lender and the Borrower (as amended from time to time, the “Credit
Agreement”), at Lender’s office located at Denver, Colorado, or at any other
place designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of
TWENTY MILLION DOLLARS ($20,000,000) or the aggregate unpaid principal amount of
all Revolving Advances made by the Lender to the Borrowers under the Credit
Agreement, together with interest on the principal amount hereunder remaining
unpaid from time to time, computed on the basis of the actual number of days
elapsed and a 360-day year, from the date hereof until this Revolving Note is
fully paid at the rate from time to time in effect under the Credit Agreement.
This Revolving Note is the Revolving Note referenced in the Credit Agreement,
and is subject to the terms of the Credit Agreement, which provides, among other
things, for acceleration hereof. Principal and interest due hereunder shall be
payable as provided in the Credit Agreement, and this Revolving Note may be
prepaid only in accordance with the terms of the Credit Agreement. This
Revolving Note is secured, among other things, pursuant to the Credit Agreement
and the Security Documents as therein defined, and may now or hereafter be
secured by one or more other security agreements, mortgages, deeds of trust,
assignments or other instruments or agreements.

 

 



--------------------------------------------------------------------------------



 



The Borrowers shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses if this Revolving Note is not paid when due, whether or
not legal proceedings are commenced. The obligations of the Borrowers hereunder
are joint and several.
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

                      GLOBAL EMPLOYMENT SOLUTIONS, INC.       EXCELL PERSONNEL
SERVICES
CORPORATION    
 
                   
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
 
 
Name: Daniel T. Hollenbach          
 
Name: Daniel T. Hollenbach    
 
  Its: Chief Financial Officer           Its: Executive Vice President    
 
                    FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC.       TEMPORARY
PLACEMENT SERVICE, INC., f/k/a Michaels & Associates, Inc. and successor by
merger to Temporary Placement Service, Inc.    
 
                   
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
 
 
Name: Daniel T. Hollenbach          
 
Name: Daniel T. Hollenbach    
 
  Its: Executive Vice President           Its: Executive Vice President    
 
                    SOUTHEASTERN STAFFING, INC.       SOUTHEASTERN GEORGIA HR,
INC.    
 
                   
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
 
 
Name: Daniel T. Hollenbach          
 
Name: Daniel T. Hollenbach    
 
  Its: Executive Vice President           Its: Executive Vice President    
 
                    SOUTHEASTERN PERSONNEL MANAGEMENT, INC.       MAIN LINE
PERSONNEL SERVICES, INC.    
 
                   
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
 
 
Name: Daniel T. Hollenbach          
 
Name: Daniel T. Hollenbach    
 
  Its: Executive Vice President           Its: Executive Vice President    
 
                    BAY HR, INC.       SOUTHEASTERN STAFFING II, INC.    
 
                   
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
 
 
Name: Daniel T. Hollenbach          
 
Name: Daniel T. Hollenbach    
 
  Its: Executive Vice President           Its: Executive Vice President    

 

-2-



--------------------------------------------------------------------------------



 



                      SOUTHEASTERN STAFFING III, INC.       SOUTHEASTERN
STAFFING IV, INC.    
 
                   
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
 
 
Name: Daniel T. Hollenbach          
 
Name: Daniel T. Hollenbach    
 
  Its: Executive Vice President           Its: Executive Vice President    
 
                    SOUTHEASTERN STAFFING V, INC.       SOUTHEASTERN STAFFING
VI, INC.    
 
                   
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
 
 
Name: Daniel T. Hollenbach          
 
Name: Daniel T. Hollenbach    
 
  Its: Executive Vice President           Its: Executive Vice President    
 
                    KEYSTONE ALLIANCE, INC.                
 
                   
By:
  /s/ Daniel T. Hollenbach                
 
 
 
Name: Daniel T. Hollenbach                
 
  Its: Executive Vice President                

 

-3-